DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
The term "current transformer configured to generate an induced current in response to an excitation current from an excitation circuit" used in claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim indefinite. The definition provided could apply to both a generator 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7-10, 14, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Janisch US 2004/0144351 A1.
	Janisch discloses an engine driven power system (snowmobile) comprising: an engine; a current transformer configured to generate an induced current in response to an excitation current from an excitation circuit, wherein the induced current comprises one or more characteristics corresponding to engine speed (an AC signal emanating from the alternator 120)  and a control circuit configured to: receive a signal from the current transformer representing the one or more characteristics; determine the engine speed based on the one or more characteristics; and preventing activation of an engine 
Regarding claim 2, Janisch teaches wherein the excitation circuit is arranged near the engine, alternators are arranged near engines and the excitation current AC signal generated in the excitation circuit is synchronized with the engine speed based on rotational movement of the engine base and size of drive pulleys.
Regarding claim 3, Janisch discloses preventing activation of the engine starter comprises activating an interlock (104,110) to prevent power from reaching the engine starter. Figure 1, para [0026].
Regarding claims 7 and 8, Janisch discloses determines engine is rotating hence determine the engine speed based on the frequency of AC signal. 
Regarding claims 9 and 10, the audible sound of relay opening is considered alert in response to the determination that the engine speed is above the threshold engine speed value.
Regarding claim 14, Janisch discloses an engine driven power system comprising: an engine; a detection circuit external to the engine configured to receive an output of the engine (an AC signal emanating from the alternator 120)  and a control circuit configured to: receive a signal from the current transformer representing the one or more characteristics; determine the engine speed based on the one or more characteristics; and preventing activation of an engine starter in response to the engine speed exceeding a threshold engine speed. If the engine is already running, the engine will not be cranked, as shown in operation 314, and control returns to the ready state 302) [0026];
Regarding claim 15, Janisch discloses the signal is an AC signal so it is implied the detection circuit is a frequency counting circuit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janisch US 2004/0144351 A1.
Regarding claim 4, Janisch teaches preventing activation of the engine starter comprises disabling the remote start switch (102) (does not function anymore)  obvious to be a knob or a graphical user interface.
Regarding claim 5. Janisch teaches wherein to determine the engine speed, the control circuit is configured to read frequency of AC signal from alternator (120) it would have been routine have 
Regarding claim 6, Janisch discloses wherein to determine the engine speed, the control circuit has an AC signal input. It would have been obvious to a person of ordinary skill to have processor configured to compare the list of engine speed values of the AC signal to the calculated engine speed value. 
Regarding claim 11 and 12, Janisch applies as in claim 10 above having a remote control system. Janisch states additional safety or security features may be employed, including the integration of an alarm that activates if the remote starter module detects motion of the snowmobile in the absence of a key being inserted in the ignition switch and turned to the "run" or "on" condition. It would have been obvious to include an alarm of the starter lockout to the remote start switch( 102) a wireless remote configured to receive data from or transmit data to the control circuit.  Motivation would have been to acknowledge engine is running to prevent theft of snowmobile. 
Regarding claim 13, Janisch teaches acquiring an AC signal form the alternator to determine engine rotational speed.   However Janisch does not expressly state it is done with a comparator.
At the time of invention it would have been an obvious design choice to use a comparator circuit to receive the AC signal and determine the engine speed, the comparator circuit compares the one or more characteristics of the AC signal to one or more predetermined voltage values corresponding to engine speed.
Regarding claim 16 it would have been obvious design choice to detect the frequency using an edge detection type circuit well known in the art.
Regarding claim 17, Janisch teaches the signal is from the alternator which is close to engine is used as the excitation current generated in the excitation circuit is synchronized with the engine speed based on rotational movement of the engine and pulley ratio. 

Regarding claims 18 and 19, Janisch teaches acquiring an AC signal form the alternator to determine engine rotational speed. However, does not expressly state it is done with a comparator.  
at time of invention it would have been simple design choice to use a comparator circuit to receive the AC signal, wherein to determine the engine speed, the comparator circuit compares the one or more characteristics of the AC signal to one or more predetermined voltage values corresponding to engine speed.
Regarding claim 20 preventing activation of the engine starter comprises disabling one or more user interfaces associated with the engine starter, Janisch teaches preventing activation of the engine starter comprises disabling the remote start switch (102) (does not function anymore) at time of invention it would have been obvious to be/have  a knob or a graphical user interface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          

/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747